Citation Nr: 1442846	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period of time from April 13, 1998 to February 10, 2002. 

2.  Entitlement to an effective date earlier than August 11, 1999, for the grant of a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO). 

The Veteran's claims have an exceptionally complex adjudicatory history, extending back to 1991 and including numerous RO rating decisions, Board remands, Board decisions, and United States Court of Appeals for Veterans Claims (Court) orders.  

Despite the 1992 docket number, the two issues remaining on appeal have not been pending over two decades.  Rather, the Veteran has continued to assert new claims and/or disagreement with disability ratings assigned upon grant of service connection.  The result is that the current issues were merged with issues which had previously been pending appellate review and assigned to the already existing docket number, essentially resulting in the Veteran is unfairly gaining adjudicatory priority over claims that were filed at an earlier date by other veterans.

The issue of entitlement to an effective date earlier than August 11, 1999, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU), is on appeal from a June 2006 RO rating decision which granted entitlement to TDIU; the Veteran disagreed with the effective date assigned.  

The issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period of time from April 13, 1998 to February 10, 2002, is on appeal from a September 2009 RO rating decision which granted service connection.  The Veteran disagreed with the initial disability ratings assigned. 

The Veteran has appealed the Board's decisions on multiple occasions.  Most recently, in July 2013 the Court reviewed the May 2011 Board decision and held, In pertinent part, that the issue involving the initial disability rating assigned for the service-connected psychiatric disorder only needed to address the period of time from April 13, 1998 to February 10, 2002.  The Court vacated the Board's decision and remanded the case for additional adjudication of the issues of:  entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, for the period of time from April 13, 1998 to February 10, 2002; and, entitlement to an effective date earlier than August 11, 1999, for the grant of a TDIU.  

The Veteran has other appeals pending related to the reopening of claims for hearing loss and tinnitus as well as a claim of clear and unmistakable error in an RO rating decision.  These are recent appeals and have been docketed under a separate docket number, and are addressed in a separate Board decision.  

The issue of earlier effective date than August 11, 1999, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, crying, isolation, irritability, obsession with the VA benefits claims process, paranoia, fatigue, reported auditory hallucinations, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was not manifested by occupational and social impairment, with deficiencies in most areas or total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from April 13, 1998 to February 10, 2002, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013). 

2.  The criteria for an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from April 13, 1998 to February 10, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Veteran has been provided with numerous letters which satisfied the duty to notify provisions.  Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned section 5103(a) notice was no longer required with respect to the claim for an initial disability rating in excess of 30 percent for the service-connected psychiatric disorder.    

Numerous VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Finally, the Veteran has had numerous claims on appeal for nearly 20 years.  During that time, he has received dozens of rating decisions, statements of the case, supplemental statements of the case, Board remands, Board decisions, and Court orders, and Memorandum decisions.  The Veteran has contested numerous claims pro se in extensive detail and has specifically cited and argued the specific requirements for the claims on appeal on numerous occasions, including in the most recent appeal to the Court.  Accordingly, the evidence of record shows that the Veteran has actual knowledge of all relevant provisions of the duty to notify and assist. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board wishes to emphasize this point with regard to the claims on appeal.  The Veteran's case currently encompasses over 14 volumes spanning over two decades of active adjudication.  The issue on appeal deals with a very specific and discreet period of time: April 13, 1998 to February 10, 2002.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this regard, the Board will discuss such favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Service connection for a psychiatric disorder diagnosed as adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches was granted effective April 13, 1998.  A 30 percent disability rating is assigned for the period of time from April 13, 1998 to February 10, 2002 under 38 C.F.R. § 4.130, Diagnostic Code 9499-9413.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that an unlisted psychiatric disorder, under Diagnostic Code 9499, is the service-connected disorder, and an anxiety disorder, not otherwise specified, under Diagnostic Code 9413, is the residual condition. See Id. (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Diagnostic Code 9413 is used to rate an "anxiety disorder, not otherwise specified."  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).
This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An April 1998 VA outpatient psychology report stated that diagnostic testing reflected severe depression.  In an April 1998 VA social worker assessment report, dated the same day, the Veteran complained of depression which began in 1991 after he applied for VA benefits and was denied.  The Veteran's speech was rapid and pressured.  He was fixated on the VA benefits system and was "difficult to redirect."  The Veteran's tone was angry, he had constant hand movement when talking, and made a fist when discussing the topic.  He was reported to be cooperative.  The Veteran reported sleep impairment.  His mood was positive for crying, isolation, withdrawal, anger with tension, and "feeling of exploding."  The Veteran had constant thoughts and ruminations regarding his VA benefits dispute and had passive thoughts of "getting" the RO, without any plan.  The examiner noted that the Veteran had no previous psychiatric history, and referred him for a psychiatric assessment. 

In an April 1998 VA outpatient general medical note, also dated the same day, the Veteran denied suicidal ideation, homicidal ideation, delusions, and hallucinations.  He reported marked irritability associated with increased depressive symptoms. He denied manic symptoms.  The assessment was major depressive disorder, moderate. 

An April 1998 letter from a private physician stated that the Veteran's depressive disorder was caused by preoccupation with the "issue of being service connected" and "the traumatic events related to his dealing with [the RO]." The examiner stated that the Veteran had developed posttraumatic stress disorder (PTSD) as a result of his "dealings" with the RO.  The examiner stated that the behavior "has incapacitated his life occupationally, socially and domestically to a degree that he has lost the capacity to enjoy life."  This letter is of little usefulness in rating the Veteran's psychiatric disability.  It does not address specific rating criteria, and it offers an unsupported diagnosis of PTSD without any support showing rationale.  Simply put in all the evidence of record there is no credible evidence to support that the Veteran experienced any "stressors" sufficient to warrant a diagnosis of PTSD.  That this physician makes such an unsupported diagnosis renders the probative value of this evidence to be negligible in rating the service-connected psychiatric disorder.  

An August 1998 private psychological evaluation report stated that the Veteran was neatly groomed and dressed.  He was alert, well oriented, and responded appropriately to the interview and test situation.  The Veteran complained of chronic, intense paranoid thoughts and angry feelings.  He reported that he "obsesses constantly on his anger about his general emotional distress and the difficulties he has had in dealing with the VA in an effort to get help."  The Veteran reported that he was socially withdrawn, lacked energy, and was chronically fatigued.  He reported difficulty concentrating and insomnia.  The Veteran had "a litany of complaints" about VA and the handling of his case.  He also reported an inability to relate normally with other people, including his wife.  He reported impotence and a diminished libido.  The Veteran's irritability and ease in angering had impacted his family relationships.  He reported that he retreated to a dark, quiet room to calm himself when he got agitated.  In contrast the April 1998 VA treatment record, the Veteran reported a history of homicidal and suicidal ideation. He stated that he was depressed and, in general, poorly adjusted.  The Veteran "attributes most of his emotional maladjustment to the mistreatment he has suffered at the hands of VA during his attempts to obtain services."  He stated that he was presently disabled due to back injuries and had been unemployed since May 1985.  

The Veteran was given three separate diagnostic tests.  The Veteran's answers to the Minnesota Multiphasic Personality inventory demonstrated a pattern of marked inconsistency in his responses.  He answered many pairs of similar items differently, and many pairs of different items similarly.  The evaluator best explained by confusion or poor reading comprehension.  On this basis, the profile was not considered useful.  The Board questions that the Veteran had confusion or poor reading comprehension.  Review of the record as a whole reveals that the Veteran has pursued and contested numerous claims pro se in extensive detail and has specifically conducted legal research, cited and argued the specific requirements for the claims on appeal on numerous occasions, including in pro se briefs to the Court.  

On the Millon Clinical Multiaxial Inventory, the results suggested a presence of a personality disorder with passive-aggressive and dependent traits.  On the Beck Depression Inventory, the Veteran's results were associated with clinically significant levels of depression.  The examiner stated that similar individuals were typically unable to function adequately in routine employment situations and were unable to effectively carry out routine daily activities because of their low mood and associated symptoms.  The diagnosis was mood disorder, not otherwise specified, rule out associated with back pain.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional ritual, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV). 

In an October 1998 VA psychiatric examination report, the Veteran stated that he had been disabled since 1985 due to back problems.  He reported that at times he liked to sit in a dark house to "try to get [him]self together."  The Veteran stated that he generally preferred to be by himself.  On mental status examination, the Veteran was casually groomed and conversed readily with the examiner.  He was fully cooperative, somewhat dysphoric, and had some anger.  The Veteran's speech was within normal limits for rate and rhythm.  His predominant moods were depression and anger.  The Veteran's thought processes and associations were logical and tight without loosening of associations or confusion.  There was no gross impairment in memory, and the Veteran was oriented in all spheres.  The Veteran denied experiencing delusions and hallucinations.  His insight and judgment were adequate.  He reported occasional suicidal ideation, without intent, and denied homicidal ideation.  The examiner assigned a GAF score of 53, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See Id. 

In a January 1999 VA outpatient mental health report, the Veteran complained of being depressed for the previous four to five years.  He reported that he became disabled in 1985.  The Veteran reported severe marital problems which were exacerbated by his depression.  He characterized his depression at a level of 8 on a scale from 1 to 10.  The Veteran reported sleep impairment, decreased appetite, decreased concentration, and anhedonia.  He reported feeling tired, isolating himself, feeling worthless, and feeling guilty.  The Veteran reported minimal response to medication, with worsening paranoia.  He reported auditory hallucinations and paranoid ideation for the previous three to four years, with recent worsening.  However, this is in direct contrast to his denying such symptoms as noted in the evidence above.  The Veteran expressed feelings of persecution by the RO.  He denied suicidal or homicidal ideation.  The examiner stated that the Veteran was having severe social and marital problems because of illness.  The diagnosis was major depressive disorder, chronic, with mood incongruent psychotic features.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  See Id.  

In a July 1999 VA psychiatric examination report, the Veteran reported that he had been married for 29 years but reported that the relationship was "not too great."  He reported that he was disabled due to his back problems and stated that he spent most of his time lying on the couch or the floor and watching television.  He reported that he did not visit other people very often because they "don't smoke."  On mental status examination, the Veteran was casually groomed, fully cooperative, and without dysphoria.  There was some irritation noted, but speech was of normal rate and rhythm.  The Veteran's predominant mood was irritation, and his affect was appropriate to his content.  His thought processes and associations were logical and tight, without loosening of associations or confusion.  There was no gross impairment of memory, and he was oriented in all spheres.  He had some difficulty naming past presidents.  There were no hallucinations or delusions noted.  The Veteran's insight and judgment were adequate.  He denied suicidal ideation, but reported occasional homicidal ideation without intent.  The examiner assigned a GAF score of 51, which again contemplates moderate symptoms.  See Id. 

A January 2001 letter from a private psychologist linked the Veteran's current psychiatric symptoms of mood disturbance to his physical disabilities, without providing evidence related to severity which would be useful in rating the psychiatric disorder. 

In a November 2001 VA mental disorders examination report, the Veteran stated that he angered quickly, could not get along with his wife, and had difficulty with other individuals.  He reported that he was angry because he was not granted service connection for physical problems which were treated during military service.  The Veteran stated that he experienced sexual difficulties and got upset if people disagreed with his views.  He reported that these problems began in 1991.  The Veteran stated that he liked to be by himself and he liked to keep the lights off.  He reported that he had been married for 35 years, but that the marriage was "not worth a quarter." The Veteran stated he had not worked since 1985 due to back problems.  He reported that he spent most of his time alone playing with a deck of cards to relax.  The Veteran stated that he sometimes visited his children. 

On mental status examination, the Veteran was casually groomed without any overt anxiety or dysphoria.  He repeatedly expressed some frustration, but his speech was of normal rate and rhythm. The predominant mood was anger, but his affect was appropriate to the content.  The Veteran's thought processes and associations were logical and tight, without loosening of associations or confusion.  There was no gross impairment of memory, and he was oriented in all spheres. There were no hallucinations or delusions noted.  The Veteran's insight was somewhat limited, but his judgment was adequate.  He denied suicidal and homicidal ideation.  After a review of the claims file, the examiner stated that the Veteran met the criteria for a diagnosis of a depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms. See Id. The examiner reported that "I could not see evidence that the [V]eteran's psychiatric disorder, regardless of its specific diagnosis, would preclude employment."  The Compensation and Pension examiner indicated that a period of observation might be helpful in establishing the parameters of the Veteran's psychiatric problem and the possible etiology in light of the service connection claim pending at that time.  

On February 11, 2002, the Veteran was hospitalized for a period of psychiatric observation pursuant to the Compensation and Pension examiners request.  As a result of the evidence obtained from period of inpatient observation a 50 percent disability rating is assigned effective February 11, 2002.  In the July 2013 Order, the Court found that any appeal related to the disability rating assigned subsequent February 10, 2002 was abandoned and was no longer on appeal.  

The Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, is rated at a 30 percent disability rating for the period of time from April 13, 1998 to February 10, 2002.  

The General Rating Formula for Mental Disorders provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Applying the above rating criteria to the facts of the case, the medical evidence of record shows that, for the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, crying, isolation, irritability, obsession with the VA benefits claims process, paranoia, fatigue, reported auditory hallucinations, and difficulty in establishing and maintaining effective social relationships.  The Board finds that these symptoms most nearly approximate the criteria for a disability rating of 50 percent for the period from April 13, 1998 to February 10, 2002.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

Throughout this period of time covered by the appeal, the medical evidence of record does not show that the Veteran generally exhibited psychiatric symptoms which would warrant the assignment of a disability rating in excess of 50 percent.  The evidence does not show that his psychiatric disability was manifested by occupational and social impairment, with deficiencies in most areas or total occupational and social impairment.  There is no evidence of:  obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Many of the symptoms reported by the Veteran's appear to be inconsistent, mild, and sporadic. For instance, while the Veteran's speech was rapid and pressured in April 1998, no such speech abnormalities were noted in October 1998, July 1999, and November 2001.  While the Veteran was noted to have difficulty naming past presidents in July 1999, he was also noted to have no gross impairment of memory, and no memory abnormalities were noted in October 1998 and November 2001.  Furthermore, while the Veteran's insight was characterized as "somewhat limited" in November 2001, it was characterized as "adequate" in October 1998 and July 1999. Similarly, while the Veteran reported auditory hallucinations in January 1999, he denied hallucinations in April 1998, October 1998, July 1999, and November 2001. In February 2002, the Veteran commented on his reported January 1999 auditory hallucinations, stating that he could have just been imagining them.  

Regarding other symptoms, the Veteran expressed suicidal and homicidal ideation on a few occasions, but they were interspersed with periods without such reports.  In addition, the Veteran was never noted to have any intent or plan, and thus the Board does not find that these symptoms constituted a persistent danger of hurting himself or others.  The medical evidence of record overwhelmingly demonstrates that from April 13, 1998 to February 10, 2002, the Veteran's psychiatric disorder was largely manifested by anger, depression, irritability, paranoia, sleep impairment, and reported relationship difficulties with his wife.  These symptoms meet the criteria for the assignment of a 50 percent rating, but do not meet the criteria for the assignment of a disability rating in excess thereof.  

Such a level of disability is also substantiated by the assigned GAF scores and the general characterizations of his symptomatology.  There are five separate GAF scores listed during this period.  Three of these scores, dated in October 1998, July 1999, and November 2001, fall into the range which contemplates moderate symptoms. See DSM-IV.  Two of these scores, dated in August 1998 and January 1999, fall into the range which contemplates severe symptoms. See Id.  However, both 'severe' level GAF scores were given as 50, which is borderline to the moderate range. See Id.  This overall moderate characterization of the Veteran's symptoms is further substantiated by the April 1998 VA outpatient medical report which provided the first diagnosis of a psychiatric disorder. Specifically, that report characterized the Veteran's depressive disorder as being "moderate" in severity. 

While the diagnostic testing included results demonstrating severe depression in April 1998, this was a characterization of the severity of a single symptom of the Veteran's psychiatric disorder, and not an overall evaluation of the level of disability caused by all of his symptoms.  With regard the April 1998 letter from a private physician, which stated that the Veteran had "lost the capacity to enjoy life," the medical evidence of record clearly demonstrates that the Veteran reported various difficulties with social relationships throughout this period which were analogous to difficultly in establishing and maintaining effective work and social relationships.  However, when evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Moreover the Board cannot ignore the other evidence of record.  Despite reports of difficulty with relationships, the evidence of record reveals that the Veteran was during the period of time in question, and continues to be, married to his wife of many decades.  Also, the record shows that the Veteran has continued to pursue numerous claims and appeals with VA including: his submission of large volumes of evidence; written arguments; conducting research; interacting with and requesting opinions from physicians; and, communicating with VA and his Congressional representatives.  He conducted these activities during the period of time covered by this appeal. An April 2001 letter from the Veteran's then attorney, acknowledges that the Veteran was a "busy litigator" who actively participated in his VA claims and appeals including repeatedly visiting both the VA RO and the offices of his Congressional Representatives.  This is in stark contrast the Veteran's reported symptoms of being depressed and spending time alone.  

A disability rating of 50 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from April 13, 1998 to February 10, 2002.

The preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent for any period of time covered by this appeal.  As discussed above, there is no evidence showing that the Veteran meets any of the criteria for the assignment of a disability rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected psychiatric disorder is evaluated appropriately under the General Rating Formula for Mental Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability, during the period of time in question.  Id.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating.  Evaluations in excess of 50 percent are provided for certain manifestations of the Veteran's service-connected psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 
After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of that assigned for the period of time covered by this appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the 50 percent currently assigned for the Veteran's service-connected psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 50 percent, and not in excess thereof, is granted for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period of time from April 13, 1998 to February 10, 2002, subject to the law and regulations governing the payment of monetary awards.  


REMAND

The Board has granted an increased disability rating of 50 percent for the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood for the period of time from April 13, 1998 to February 10, 2002.  This increased rating impacts upon the claim for entitlement to an effective date earlier than August 11, 1999, for the grant of TDIU, which requires readjudication in light of the increased rating assigned.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an effective date earlier than August 11, 1999, for the grant of TDIU with consideration of the 50 percent disability rating granted above for the service-connected psychiatric disorder for the period of time from April 13, 1998 to February 10, 2002.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and after he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


